DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

The application of De Wind et al. for a “vehicular exterior rearview mirror assembly” filed May 9, 2022 has been examined.  
 
This application is a CON of 17/302,932 filed May 17, 2021, now US# 11,325,564,
which is a CON of 15/929.325, Filed on April 27, 2020, now US# 11007978, 
which is a CON of 16,390,070, filed on April 22, 2019, now US# 10,632,968, 
which is a CON of 15/482,470, filed on April 10, 2017, now US# 10,266, 151, 
which is a CON of 15/072.6358. filed on March 17, 2016, now US# 9,516,808, 
which is a CON of 14/456,166, filed on August 11,2014, now US# 9,290,070, 
which is a CON of 13/674,448, filed on November 12, 2012, now US# 8,801,245.
  
This application claims priority to U.S. provisional application number 61/602,148, which is filed on February 23, 2012,
provisional application number 61/592,743, fled on January 31,2012, and 
provisional application number 61/554,398, filed on November 14, 2011.

Claims 1-47 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


  
Claims 1, 2, 6-17, 19-23, 27-34, 36-43 and 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pastrick et al. (US# 7,377,675) in view of Howarter et al. (US# 8,224,313).

 Referring to claim 1, Pastrick et al. disclose a vehicular exterior rearview mirror assembly (26) (column 1 line 60 to column 3 line 35; see Figures 1 to 14), 
the vehicular exterior rearview mirror assembly (26) comprising:
a ground illumination module (30) (i.e. a vehicle personal security lighting system 25 includes an exterior mirror assembly 26 having a conventional reflectance element 28, a security light 30, preferably white, or clear, and a signal light 32, preferably red, incorporated in a housing, or casing, 34) (column 6 lines 23 to 29; see Figures 1 to 4);
wherein the ground illumination module (30) comprises at least one light source (60) operable to emit light when electrically powered (i.e. each of the security light 30 and signal light 32 includes a light source 60 and reflector 62 behind a lens 64 (FIG. 8). Light source 60, reflector 62 and lens 64 are designed for security light 30 to project a pattern 66 of light, such as white light, through a clear, non-filtering lens, in order to establish a security zone around the vehicle) (column 7 lines 12 to 16; see Figures 5 to 7);
wherein, with the vehicular exterior rearview mirror assembly (26) disposed at a side of a vehicle (40) equipped with the vehicular exterior rearview mirror assembly (26), and when the at least one light source (60) is electrically powered, light emitted by the at least one light source (60) illuminates a ground region adjacent the vehicle (40) (i.e. a pattern 66 extends rearward from mirror assembly 26. Vertically, pattern 66 contacts the ground at 68 in the vicinity of entry and exit by the vehicle occupants (FIGS. 10 and 12). Laterally, pattern 66 fans out into contact with the side 70a, 70b of the vehicle. This contact washes the sides of the vehicle to reflect the light in order to further illuminate the area in order to establish the security lighting zone (FIGS. 11 and 12). In a preferred embodiment, pattern 66 extends rearwardly from mirror assembly 26 without projecting any portion of the pattern forwardly of the mirror assembly) (column 7 lines 17 to 28; see Figures 10 to 12);
a near field communication device (78) that communicates utilizing a near field communication (NFC) standard (i.e. a control system 74 includes means for actuating security light 30 including a remote transmitting device 76 and a stationary receiving device 78. Transmitting device 76 may be remotely carried by the vehicle operator and includes switches 80 and 81 in order to actuate the transmitting circuitry to transmit a signal form antenna 82, which is received by antenna 84 of receiving device 78. Receiving device 78 is mounted in the vehicle, such as in the vehicle trunk compartment, and includes an output 86 in order to operate remote door lock circuit 88, as is conventional) (column 7 line 47 to 58; column 23 lines 20 to 34; see Figures 5 and 6);
wherein, responsive to a near field communication-enabled device (76) being present exterior the vehicle (40), the near field communication device (78) wirelessly receives a communication from the near field communication-enabled device (76) (i.e. a control system 74 includes means for actuating security light 30 including a remote transmitting device 76 and a stationary receiving device 78. Transmitting device 76 may be remotely carried by the vehicle operator and includes switches 80 and 81 in order to actuate the transmitting circuitry to transmit a signal form antenna 82, which is received by antenna 84 of receiving device 78. Receiving device 78 is mounted in the vehicle, such as in the vehicle trunk compartment, and includes an output 86 in order to operate remote door lock circuit 88, as is conventional.  When the operator actuates switch 80 of transmitting device 76, receiving device 78 produces a signal on output 86 in order to cause remote door lock circuit 88 to unlock the doors. Alternatively, actuation of switch 81 on remote transmitting device 76 causes receiving device 78 to produce a signal on output 86 to cause remote door lock circuit 88 to lock the vehicle doors. The signal on output 86 actuates security lamp 30 provided that lockout circuit 92 does not inhibit the signal.) (column 7 line 47 to 58; column 8 lines 1 to 14; see Figures 5 to 12); and
wherein, responsive to the near field communication-enabled device (76) being authenticated as an authorized device, and when the near field communication-enabled device (76) is within a threshold distance to the vehicle (40), the at least one light source (60) of the ground illumination module (30) is electrically powered to illuminate the ground region adjacent the vehicle (40) (i.e. an actuator is provided for the floodlight including a base unit in the vehicle and a remote transmitter. The base unit is responsive to a signal from the remote transmitter in order to actuate the floodlight. This allows the vehicle operator to actuate the floodlight from a distance in order to establish the security zone prior to approaching the vehicle) (column 1 line 60 to column 2 line 6).  It is optionally desirable that the folding portion, if retracted and folded to the vehicle body when the driver approaches the vehicle from a distance, can be remotely unfolded such as by providing a button on a hand held transmitter (such as a keyfob, commonly provided to vehicle owners today for remote lock/unlock of vehicle doors) which, when actuated, transmits a signal, preferably a radio frequency (RF) signal or an infrared (IR) signal, to a receiver in the vehicle of which, upon receipt of the remote command, causes the powerfold assembly to unfold and move its folding portion to the fully extended, normal driving, unfolded position. Simultaneously, the security light can be activated so that when the powerfold unit unfolds, the signal light therein illuminates, and with both features being actuated by remote actuation from a distance. Such feature or features can be blocked out, as described previously, to avoid inadvertent operation when the vehicle is in motion) (column 1 line 60 to column 2 line 6; column 23 lines 20 to 39; see Figures 5 to 12).
However, Pastrick et al. did not explicitly disclose wherein, responsive to the near field communication device of the vehicle receiving the communication from the near field communication-enabled device, the near field communication device determines whether the near field communication-enabled device is an authorized device; and
wherein, responsive to determining that the near field communication-enabled device is an authorized device, the near field communication device authenticates the near field communication-enabled device as an authorized device for communication with the near field communication device.
In the same field of endeavor of controlling vehicle communication system, Howarter et al. teach that wherein, responsive to the near field communication device (212) of the vehicle (106) receiving the communication from the near field communication-enabled device (104/214), the near field communication device (212) determines whether the near field communication-enabled device (104/214) is an authorized device (i.e. the cell phone 104 may require an identifier to authenticate that the user 102 is authorized to control the vehicle 106. For example a password, user name, voice identifier, or biometric may be required to be input or read by the cell phone 104 before the commands or wireless signals are transmitted from the cell phone 104 to the vehicle 106 or authenticated by the vehicle 106) (column 4 lines 51 to 57; see Figures 2 and 3); and
wherein, responsive to determining that the near field communication-enabled device (104/214) is an authorized device, the near field communication device (212) authenticates the near field communication-enabled device (104/214) as an authorized device for communication with the near field communication device (212) (i.e. the cell phone 104 may require an identifier to authenticate that the user 102 is authorized to control the vehicle 106. For example, a password, user name, voice identifier, or biometric may be required to be input or read by the cell phone 104 before the commands or wireless signals are transmitted from the cell phone 104 to the vehicle 106 or authenticated by the vehicle 106.  the user 102 may be required to scan the cell phone 104 utilizing the transceiver of the vehicle 106. The scan may be performed at a specified distance from the vehicle 106. For example, a radio frequency identification tag (RFID), cell phone number, account number, or other identifier may be read by the vehicle 106. Many users store their cell phones or other electronic communications devices at a location that is sometimes difficult to access. For example, the user 102 may store the cell phone 104 in a front pocket, a purse, a business bag, or at another location that may be difficult to quickly access. The illustrative embodiments may allow the user 102 to passively control features and functions of the vehicle 106 possibly based on a determined distance and/or direction of travel. The systems of the vehicle 106 may also be controlled actively based on user input or another user action. Alternatively, a combination of passive and active measurements may be utilized to verify and initiate the actions as herein described) (column 4 line 51 to column 5 line 10; see Figures 2 and 3) in order to control the operation of the vehicle more secure and reliable.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of verify that the signal received from the cell phone is authenticated and within a distance from the vehicle in order to operate the function of the vehicle taught by Howarter et al. in the operation of powering on the security light of the vehicle mirror assembly security system from a distance of Pastrick et al. because verifying that the signal received from the cell phone is authenticated and within the distance from the vehicle in order to operate the function of the vehicle would provide more secure and reliable communication between the cell phone and the vehicle.

Referring to claim 22, Pastrick et al. in view of Howarter et al. disclose a vehicular exterior rearview mirror assembly, to the extent as claimed with respect to claim 1 above, and the device further including: a turn signal indicator (32) (i.e. a vehicle personal security lighting system 25 includes an exterior mirror assembly 26 having a conventional reflectance element 28, a security light 30, preferably white, or clear, and a signal light 32, preferably red, incorporated in a housing, or casing, 34) (column 6 lines 23 to 29; see Figures 1 to 4); wherein the turn signal indicator (32) comprises at least one light source (60) operable to emit light when electrically powered (i.e. a pattern 66 extends rearward from mirror assembly 26. Vertically, pattern 66 contacts the ground at 68 in the vicinity of entry and exit by the vehicle occupants (FIGS. 10 and 12). Laterally, pattern 66 fans out into contact with the side 70a, 70bof the vehicle. This contact washes the sides of the vehicle to reflect the light in order to further illuminate the area in order to establish the security lighting zone (FIGS. 11 and 12). In a preferred embodiment, pattern 66 extends rearwardly from mirror assembly 26 without projecting any portion of the pattern forwardly of the mirror assembly.  Signal light 32 is actuated on line 98 from either a turn indicator circuit 100 or a stop lamp indicator circuit 102, both of which are conventionally supplied with vehicle 40) (column 7 lines 13 to 67; see Figures 4-6 and 10 to 12).

Referring to claim 39, Pastrick et al. in view of Howarter et al. disclose a vehicular exterior rearview mirror assembly, to the extent as claimed with respect to claims 1 and 22 above, and the device further including: wherein, responsive to the near field communication-enabled device being authenticated as an authorized device, and when the near field communication-enabled device is within a threshold distance to the vehicle, (i) the at least one ground illuminating light source of the ground illumination module is electrically powered to illuminate the ground region adjacent the vehicle and (ii) the at least one indicating light source of the turn signal indicator is electrically powered (i.e. a pattern 66 extends rearward from mirror assembly 26. Vertically, pattern 66 contacts the ground at 68 in the vicinity of entry and exit by the vehicle occupants (FIGS. 10 and 12). Laterally, pattern 66 fans out into contact with the side 70a, 70bof the vehicle. This contact washes the sides of the vehicle to reflect the light in order to further illuminate the area in order to establish the security lighting zone (FIGS. 11 and 12). In a preferred embodiment, pattern 66 extends rearwardly from mirror assembly 26 without projecting any portion of the pattern forwardly of the mirror assembly. Signal light 32 is actuated on line 98 from either a turn indicator circuit 100 or a stop lamp indicator circuit 102, both of which are conventionally supplied with vehicle 40) (column 7 lines 17 to 67; see Figures 4-6 and 10 to 12).

Referring to claims 2 and 23, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 1 and 22, Howarter et al. disclose wherein, responsive to the near field communication-enabled device (400) being authenticated as an authorized device, an accessory of the vehicle (402) is controlled for a user of the authorized device (i.e. the cell phone 104 and the vehicle 106 may communicate through long range or short range cellular, data, or packet signals. For example, the cell phone 104 may receive status updates whenever the vehicle is started by displaying a message, playing a ring tone, or playing a verbal message. In another embodiment, the vehicle 106 may send a text message detailing the status or user controlled vehicle actions, such as starting the engine, unlocking the doors, deactivating the alarm, or other similar activities) (column 2 lines 59 to 67; see Figure 4).

Referring to claims 6 and 27, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 1 and 22, Howarter et al. disclose wherein, responsive to the near field communication-enabled device being authenticated as an authorized device, and when the near field communication-enabled device is within the threshold distance to the vehicle, a locking mechanism of a door of the vehicle is unlocked (i.e. if the distance is decreasing, the vehicle system 302 initiates a command to unlock the vehicle doors (step 316). The doors may be unlocked based on a threshold distance or once the cell phone 300 has detected the vehicle system 302. For example, most Bluetooth signals are only detectable up to 30-50 feet and as a result, the vehicle system 302 may unlock the vehicle doors in response to detecting the Bluetooth signal from the cell phone 300) (column 8 lines 62 to 66; see Figures 3 and 4).

Referring to claims 7 and 28, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 1 and 22, Howarter et al. disclose wherein, responsive to the near field communication-enabled device being authenticated as an authorized device, and when the near field communication-enabled device is within the threshold distance to the vehicle, a decklid (i.e. a trunk) of the vehicle is opened (i.e. the vehicle 106 may be configured to deactivate an alarm system and prepare the trunk to be opened based on determining the user is within a threshold distance. The vehicle 106 may also prepare to receive an additional user selection or user input from the cell phone 104 in response to detecting a communications signal from the cell phone 104) (column 4 lines 21 to 57; see Figures 3 and 4).

Referring to claims 8 and 29, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 1 and 22, Howarter et al. disclose wherein, responsive to the near field communication-enabled device being authenticated as an authorized device, and when the near field communication-enabled device is within the threshold distance to the vehicle, a light of the vehicle is activated (i.e. when the cell phone 214 is determined to be within 50 feet of the vehicle system 200 and approaching the vehicle system 200, the control logic 206 may turn on the lights of the vehicle) (column 6 lines 48 to 53; see Figure 3).

Referring to claims 9 and 30, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 1 and 23, Howarter et al. disclose wherein, responsive to the near field communication-enabled device being authenticated as an authorized device, and when the near field communication-enabled device is within the threshold distance to the vehicle, an engine of the vehicle is started (i.e. the examples of unlocking and locking doors given in steps 315 and 316 are given as examples only. The vehicle system 302 may similarly control other systems and features of the vehicle, such as environmental controls, engine start and stop, window controls, power trunk or gate control, or other similar systems of the vehicle) (column 9 lines 16 to 21; see Figure 3).

Referring to claims 10 and 40, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 1 and 39, Pastrick et al. disclose wherein the ground illumination module, when electrically powered, projects an icon onto the ground region adjacent the vehicle (i.e. the light source 60, reflector 62 and lens 64 are designed for security light 30 to project a pattern 66 of light (i.e. an icon), such as white light, through a clear, non-filtering lens, in order to establish a security zone around the vehicle (FIGS. 10-12).  Pattern 66 extends rearward from mirror assembly 26. Vertically, pattern 66 contacts the ground at 68 in the vicinity of entry and exit by the vehicle occupants (FIGS. 10 and 12) (column 7 lines 12 to 18; see Figures 10 to 12).

Referring to claims 11 and 31, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 1 and 22, Pastrick et al. disclose wherein the ground illumination module comprises a lens element (64), and wherein, when the at least one light source(60) is electrically powered, light emitted by the at least one light source passes through the lens element (64) (i.e. the light source 60, reflector 62 and lens 64 are designed for security light 30 to project a pattern 66 of light (i.e. an icon), such as white light, through a clear, non-filtering lens, in order to establish a security zone around the vehicle (FIGS. 10-12).  Pattern 66 extends rearward from mirror assembly 26. Vertically, pattern 66 contacts the ground at 68 in the vicinity of entry and exit by the vehicle occupants (FIGS. 10 and 12) (column 7 lines 12 to 18; column 7 lines 29 to 46; see Figures 8 and 10 to 12).

Referring to claim 12, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claim 1, Pastrick et al. disclose wherein the ground illumination module comprises a projecting lens element and a condensing lens element (i.e. the light source 60, reflector 62 and lens 64 are designed for security light 30 to project a pattern 66 of light (i.e. an icon), such as white light, through a clear, non-filtering lens, in order to establish a security zone around the vehicle (FIGS. 10-12).  Pattern 66 extends rearward from mirror assembly 26. Vertically, pattern 66 contacts the ground at 68 in the vicinity of entry and exit by the vehicle occupants (FIGS. 10 and 12) (column 7 lines 12 to 18; column 7 lines 29 to 46; see Figures 8 and 10 to 12).

Referring to claim 13, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claim 12, Pastrick et al. disclose wherein, when the at least one light source is electrically powered, light emitted by the at least one light source (a) passes through a diffusing optic and through an illumination portion of the projecting lens element to provide lower intensity ground illumination at the ground region adjacent the vehicle, and (b) passes through the condensing lens element so that light passing through a projecting portion of the projecting lens element is projected as higher intensity light onto a portion of the ground region adjacent the vehicle (i.e. the light source 60, reflector 62 and lens 64 are designed for security light 30 to project a pattern 66 of light (i.e. an icon), such as white light, through a clear, non-filtering lens, in order to establish a security zone around the vehicle (FIGS. 10-12).  Pattern 66 extends rearward from mirror assembly 26. Vertically, pattern 66 contacts the ground at 68 in the vicinity of entry and exit by the vehicle occupants (FIGS. 10 and 12).  Signal light 32 generates a light pattern 72, which is directed generally horizontally rearwardly of vehicle 40 (FIGS. 13-15). Pattern 72 is laterally directed substantially away from side 70a, 70bof vehicle 40 so that the driver of vehicle 40 does not directly intercept pattern 72, although a minor intensity (such as 10%) of the pattern is intercepted by the driver in order to provide awareness of the actuating of the signal light. (column 7 lines 12 to 18; column 7 lines 29 to 46; see Figures 8 and 10 to 12).

Referring to claims 14 and 41, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 1 and 39, Pastrick et al. disclose wherein, with the vehicular exterior rearview mirror assembly (26) disposed at the side of the vehicle (40), the vehicular exterior rearview mirror assembly (26) has a lower portion (30, 32 and 60) that is closer to the ground than an upper portion (28), and wherein the ground illumination module (30) is disposed at the lower portion of the vehicular exterior rearview mirror assembly (26) attached at the side of the vehicle (40) (i.e. light source 60, for both security light 30 and signal light 32, may be supplied as a conventional incandescent or halogen lamp 60a (FIG. 7). Alternatively, a conventional incandescent fuse lamp 60b may be used (FIG. 16). Alternatively, a vacuum fluorescent lamp 60c, which is available in various colors, may be used (FIG. 17). Alternatively, a light emitting diode 60d may be used (FIG. 18). As yet a further alternative, a fiber optic bundle 104 forming a light pipe may be positioned to discharge light behind lens 64) (column 8 lines 55 to 66; see Figures 4, 7 and 18).

Referring to claims 15, 32 and 42-43, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 1, 22 and 39, Pastrick et al. disclose wherein the at least one light source (60) comprises at least one light emitting diode (i.e. a variety of emitting sources may be used as light emitting sources 232 and 258, including but not limited to a very high intensity amber and reddish-orange light emitting diode (LED) sources, such as solid state light emitting diode sources utilizing double hetero-junction AlGaAs/GaAs Material Technology, such as very high intensity LED lamp T-13/4 (5 mm) HLMT-4100/4101) (column 13 lines 34 to 46).

Referring to claims 16 and 33, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 1 and 22, Pastrick et al. disclose wherein the ground illumination module (30) comprises a circuit board having the at least one light source located thereat (i.e. signal light 316 is a unitary module or modular turn signal which can be easily serviced and/or replaced in its entirety. Furthermore, signal light 316 is preferably at least substantially water impervious and optionally may include a socket or electrical connection to the vehicle electrical wiring system. In addition, as described in reference to the previous embodiment, signal light 316 may incorporate a circuit board for flexible circuitry, which couples to the electrical system of the vehicle for powering light source 342) (column 16 lines 58 to 67; column 19 lines 14 to 28; see Figures 27 and 31).

Referring to claims 17 and 34, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 16 and 33, Pastrick et al. disclose wherein the ground illumination module (30) comprises an electrical connector for electrically connecting circuitry of the circuit board to a power source of the vehicle (40) (i.e. each of the respective light sources 432 includes electrical wiring 447, which extends through housing 442 and through an opening 448 provided in perimeter wall 446 of housing 442. Optionally, perimeter wall 448 may include an electrical outlet or plug to which the electrical wiring is coupled for coupling to the electrical system of the vehicle. In addition, light sources 432 may be coupled to and powered by a circuit board mounted in housing 442, which is electrically coupled to the electrical system of the vehicle. Furthermore, light sources 432 may be powered by flexible circuitry, which is electrically coupled to the electrical system of the vehicle, or any other suitable conventional power supply system) (column 13 lines 22 to 33; column 19 lines 14 to 28; see Figures 24, 27 and 31).

Referring to claim 19, 36 and 45, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 1, 22 and 39, Howarter et al. disclose wherein the near field communication-enabled device comprises a near field communication-enabled smartphone (104) (i.e. a mobile cell phone is a device configured for wireless communications) (column 2 lines 44 to 58; see Figure 1).

Referring to claims 20, 37 and 46, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 1, 22 and 39, Howarter et al. disclose wherein the communication wirelessly received from the near field communication-enabled device responsive to the near field communication-enabled device being present exterior the vehicle comprises a wakeup communication (i.e. the cell phone 300 monitoring and determining a proximity to a vehicle (step 304). In one embodiment, the cell phone may attempt to connect to the vehicle system 302 using one or more wireless signals at pre-determined time intervals or locations.  At the same time, the vehicle system 302 continuously monitors for a signal from the cell phone 300 (step 306). During step 306, the vehicle system 302 may poll or search for a link to the cell phone 300. Next, the cell phone 300 transmits a signal when within a specified distance of the vehicle (step 308) (i.e. wakeup communication step). In one embodiment, the specified distance may be a distance at which communications may be reliably transmitted between the two devices. In another embodiment, the specified distance may be a distance threshold or threshold utilized by the cell phone 300 or the vehicle system 302 to take a specified action) (column 7 lines 62 to column 8 line 15; see Figures 3 and 4).
Referring to claims 21, 38 and 47, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 20, 37 and 46, Howarter et al. disclose wherein, responsive to the near field communication device of the vehicle receiving the wakeup communication from the near field communication-enabled device, the near field communication device (i) wakes up and (ii) wirelessly communicates with the near field communication-enabled device (i.e. the vehicle system 302 receives and authenticates the signal from the cell phone (step 310). As previously described, the signal may be a standard cellular signal utilized for voice and data communications. In another embodiment, the signal may be a short range signal, such as WiFi, WiMAX, or a Bluetooth, or other custom radio frequency signals that may be utilized to allow the cell phone 300 and the vehicle system 302 to communicate. The signal may be authenticated as if the cell phone were broadcasting to a transmission tower within a network operated by a communications service provider. The signal may be authenticated utilizing a username, password, biometric, or other similar identifiers) (column 8 lines 16 to 27; see Figures 3 and 4).
   
Claims 3-5 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pastrick et al. (US# 7,377,675) in view of Howarter et al. (US# 8,224,313) as applied to claims 2 and 23, and further in view of Zaid et al. (Pub. No. US 2011/0112969).

 	Referring to claims 3 and 24, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 2 and 23, however, Pastrick et al. in view of Howarter et al. did not explicitly disclose wherein the accessory is controlled via communication over a vehicle communication bus of the vehicle.
In the same field of endeavor of controlling vehicle communication system, Zaid et al. teach that wherein the accessory is controlled via communication over a vehicle communication bus (306) of the vehicle (104) (page 3 paragraph 0037; see Figures 1 and 3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the communication bus in the vehicle bus standard to allow microcontroller communicates devices taught by Zaid et al. in the operation of powering on the security light of the vehicle mirror assembly security system of Pastrick et al. in view of Howarter et al. because using the communication bus in the vehicle bus standard to allow microcontroller communicates devices would provide more reliable communication in the vehicle.

Referring to claims 4 and 25, Pastrick et al. in view of Howarter et al. and Zaid et al. disclose the vehicular exterior rearview mirror assembly of claims 3 and 24, Zaid et al. disclose wherein the vehicle communication bus comprises a Local Interconnect Network (LIN) bus (page 3 paragraph 0037; see Figures 1 and 3).

Referring to claims 5 and 26, Pastrick et al. in view of Howarter et al. and Zaid et al. disclose the vehicular exterior rearview mirror assembly of claims 3 and 24, Zaid et al. disclose wherein the vehicle communication bus comprises a Controller Area Network (CAN) bus (page 3 paragraph 0037; see Figures 1 and 3).

Claims 18, 35 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pastrick et al. (US# 7,377,675) in view of Howarter et al. (US# 8,224,313) as applied to claims 1, 22 and 39 and further in view of Hurt et al. (US# 9,213,973).

 	Referring to claims 18, 35 and 44, Pastrick et al. in view of Howarter et al. disclose the vehicular exterior rearview mirror assembly of claims 1, 22 and 39, however, Pastrick et al. in view of Howarter et al. did not explicitly disclose wherein the near field communication device comprises a near field communication application specific integrated chip.
In the same field of endeavor of a vehicle communication system, Hurt et al. teach that wherein the near field communication device comprises a near field communication application specific integrated chip (ASIC) (i.e. the processor 702 may be any type of processor operable to complete the operations or implement the systems described herein. For example, the processor 702 may be an Intel Pentium processor, an ASIC, an FPGA, or other device in the car wallet application) (column 15 lines 11 to 26; see Figure 2B).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the ASIC device as the processor of the automobile application taught by Hurt et al. in the operation of powering on the security light of the vehicle mirror assembly security system of Pastrick et al. in view of Howarter et al. because using the ASIC device as the processor of the automobile application would provide an alternative way for semiconductor processor in the automobile appliance of the communication system in the vehicle.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684